NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                                  FILED
                               FOR THE NINTH CIRCUIT                                   MAR 18 2015

                                                                                   MOLLY C. DWYER, CLERK
 UNITED STATES OF AMERICA,                             No. 13-50181                  U.S. COURT OF APPEALS



                Plaintiff-Appellee,                    D.C. No. 8:08-cr-00209-JVS-1

   v.
                                                       MEMORANDUM*
 TIM JAMES COLLINS,

                Defendant-Appellant


                      Appeal from the United States District Court
                         for the Central District of California
                       James V. Selna, District Judge, Presiding

                          Argued and Submitted March 2, 2015
                                 Pasadena, California

Before:       GOULD, and TALLMAN, Circuit Judges, and KORMAN,
              Senior District Judge.**
        Tim James Collins pled guilty to one count of possession of child pornography

in violation of 18 U.S.C. § 2252A(a)(5)(B) and waived his right to appeal the



         *
              This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.
        **
               The Honorable Edward R. Korman, Senior United States District Judge for the
Eastern District of New York, sitting by designation.


                                               1
residency restriction condition of supervised release. On appeal, Collins claims not

to challenge the length of his term of supervised release or the residency restriction

condition. Instead, he argues that the residency restriction, taken together with

restrictions that California Penal Code § 3003.5(b) would impose on him as a federal

sex offender, renders the sentence unreasonable. Moreover, he also challenges the

constitutionality of the California statute at issue. We assume for the purposes of this

appeal that Collins did not waive his right to raise this issue on appeal, but we

nonetheless reject it.

      The Attorney General of California has consistently taken the position that the

California law at issue only applies to state parolees. Brief for Respondent, People

v. Mosley, No. S187965, --- P.3d ---- , 2015 WL 858216 (Mar. 2, 2015), available at

2011 WL 1762429, at *11-12. Collins is not a state parolee and he admits that the

state has “[made] clear that it will not seek to apply Section 3003.5(b) to Mr. Collins,

or any other person other than those under California parole supervision.” Indeed, the

Supreme Court of California recently declined to rule on the law’s applicability to

nonparolees “in advance of any concrete evidence of prosecutors’ intent to press

charges against nonparolee sex offender registrants for noncompliance with the

residency restrictions.” People v. Mosley, No. S187965, --- P.3d ----, 2015 WL
858216, at *11 (Mar. 2, 2015).


                                           2
      We decline to do so for similar reasons. When considering the ripeness of

challenges to terms of supervised release, we have drawn a line between challenges

to directly imposed terms of release and challenges to the prospective effects of those

terms. Compare United States v. Streich, 560 F.3d 926, 932 (9th Cir. 2009), with

United States v. Williams, 356 F.3d 1045, 1051 (9th Cir. 2004). Here, even if the

California law at issue applies to Collins, it was not imposed upon him as a condition

of supervised release, but is rather a collateral consequence of his conviction for

possessing child pornography. Absent some showing that the restriction embodied

in the California law will apply to him, Collins’s challenge is not ripe. Because the

challenge is not ripe, we also decline to address Collins’s argument on the

constitutionality of § 3003.5(b).

      Collins also claims that the district judge committed procedural and substantive

errors when sentencing him. To the extent that these claims are ripe and not barred

by his appellate waiver, they are unavailing. His procedural error claims are wholly

unsupported by the record. Moreover, the district judge did not abuse his discretion

in imposing the substantive terms of the sentence. See United States v. Daniels, 541
F.3d 915, 928 (9th Cir. 2008).

      AFFIRMED.




                                          3